       Case 4:20-cv-00172-AW-HTC Document 6 Filed 07/14/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

PRESTON LEONARD SCHOFIELD,

      Plaintiff,

v.                                                   Case No. 4:20cv172-AW-HTC

STATE OF FLORIDA, et al.,

     Defendants.
____________________________/

                                      ORDER

      I have considered the magistrate judge’s Report and Recommendation dated

May 29, 2020. ECF No. 5. There have been no objections. I have now determined

that the Report and Recommendation should be adopted, and it is incorporated by

reference into this order. The clerk shall enter a judgment that says, “This case is

DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure to prosecute and failure

to follow Court orders.” The clerk shall then close the file.

      SO ORDERED on July 14, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
